     Case 2:20-cv-07851-PA-KS Document 11 Filed 03/10/21 Page 1 of 1 Page ID #:204




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
      JOSH MANUEL MAGANA,               )        NO. CV 20-7851-PA (KS)
11                                      )
                      Petitioner,
12                                      )
              v.                        )        ORDER ACCEPTING FINDINGS AND
13                                      )        RECOMMENDATIONS OF UNITED
14    STATE OF CALIFORNIA,              )        STATES MAGISTRATE JUDGE
                                        )
15                    Respondent.       )
16    _________________________________ )
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas
19    Corpus (“Petition”), all of the records herein, and the Report and Recommendation of United
20    States Magistrate Judge (“Report”). The time for filing Objections to the Report has passed,
21    and no Objections have been filed with the Court. Having completed its review, the Court
22    accepts the findings and recommendations set forth in the Report.       Accordingly, IT IS
23    ORDERED that: (1) the Petition is DENIED; and (2) Judgment shall be entered dismissing
24    this action without prejudice.
25
26    DATED: March 10, 2021                                ________________________________
27                                                                 PERCY ANDERSON
                                                           UNITED STATES DISTRICT JUDGE
28
